Mr. Associate Justice Louis Sulzbactier,
after making the above statement of the case, rendered the following opinion of the Court: Article 4 of the Civil Code could not have been violated in the sense urged under the first allegation of the appeal, inasmuch as it does not appear in any manner whatsoever that appellant has waived any rights to the prejudice of a third person, but, on the contrary, from the deed of February 6, 1891, it is evident that *151he voluntarily made use of the right granted him by Article 1172 of the Civil Code, in declaring to what debts the payments should be applied. The obligation contracted by plaintiff with the Bank Territorial y Agrícola, being recognized by the plaintiff in the aforesaid instrument, in order that the consent given by error may essentially. affect the validity of the document and the legal relations voluntarily contracted therein with the creditor, it would be necessary to show that the error sprang from circumstances contained in the deed, but such error can in no manner refer to facts foreign to the contract, as are the renunciations of rights to the prejudice of a third person, wherefore the violation alleged in the second ground of the appeal has. not been committed. If the fraud, without which the contract would' not have been executed, by vitiating the consent, produces the nullity thereof, in order to maintain the action for fraud, it is necessary that its existence should be established, and as the Court below denies as a fundamental ground the existence of fraud before consent, and this is a point of fact submitted to the consideration of the Court, a quo, which has not been contested in due form, points 3, 4, 5, and 6, of the appeal have no ground to stand upon. Even granting for a moment that the deed of February 6, 1901, was void, as claimed by appellant, still it could not be held that the payments had been made with the deed of July 12, 1898, referred to in the seventh ground of appeal, because in order to sustain successfully this allegation, it would be necessary that the conditions constituting the obligation should have first been fulfilled, such as the harvesting of the crop, its sale, liquidation and full payment of the account, and other sums agreed upon, and inasmuch as said installments were not paid, Article 175 of the Regulations for the execution of the Mortgage Law was not violated upon issuing the writ of execution, and therefore, the foreclosure proceedings instituted by the Bank Territorial y Agricola against the appellant, for the recovery of its credit, cannot for this reason be *153declared null. The General Orders that are cited and analyzed under the ninth allegation of the appeal could in nowise modify or annul what the parties, haying capacity to contract obligations and adjusting themselves to the laws which regulated their contracts, had freely and voluntarily •agreed, and hence said provisions were merely in the nature of a procedure whereby the collection of installments was suspended for a certain time and under specified circumstances, but it could never be presumed that the creditor should waive the collection of his mortgage credit after the suspension of proceedings had ceased, on the supposition that by reason of aforesaid orders, the payment of the debt which fell due in January 1899, could not be demanded until January 19, 1901. The tenth ground alleged on appeal has no practical application, because the fact that the Court did consider the statement made by the Bank’s attorney at the hearing to the effect that Mayol’s mortgage had been satisfied, is of no importance whatever for the determination of appellant’s principal claim, inasmuch as the Court had at the same time held, that even if such had not been the case, the Bank could still enforce judicially the payment of Joy’s debt in its favor. The District Court of Arecibo did not commit the error of fact alleged under the eleventh ground of appeal, inasmuch as it admits that when the Bank instituted foreclosure proceedings against appellant the mortgage constituted in favor of Mayol was not satisfied, thus giving due value to the instrument referred to, but at the same time it holds that even if this were not so, it would be no bar to the Bank’s right to claim against .Joy pursuant to the contract entered into which was in nowise subject to the aforesaid condition. The Court of Arecibo has correctly and faithfully construed the provision in force with reference to costs alluded to in the last ground of appeal, because Rule 63 of General Order No. 118 of August 5, 1899, provides that costs shall always be paid by the litigant who loses his case on all points, and *155there is no doubt that in the present case there has been an absolute dismissal of all the substantial allegations contained in the complaint, namely, the nullity of the deed of February 6, 19Q1; the nullity of the summary ' foreclosure proceedings, and indemnity for damages, and this conclusion cannot be overcome by the declaration made in the judgment, inasmuch as the same was claimed on the strength of an evident fact contained in a public document acknowledged by the opposite party, namely, the deposit made with the Bank of the amount of Mayol’s mortgage. It follows then that the violations alleged in the appeal were not committed.
We should declare, and do declare, that the appeal in cassation taken by Lorenzo Joy Colón, does not lie, and tax the costs of appeal against him.
The proper certificate is ordered to be issued, and the record returned to the District Court of Arecibo for compliance therewith.
Messrs. Chief Justice Quiñones and Associate Justices Hernandez, Figueras and MacLeary, concurring.